DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/593001 filed on October 4, 2019 in which Claims 1- 20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claim 1, 2, 8, 9, 15 and 16 are rejected under 102.  Claims 3-7, 10-14 and 17-20 are rejected under 103.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102 as being anticipated by Masuda (US Patent Application 2009/0006601).

Claim 1, Masuda teaches an apparatus comprising: a first host device configured to communicate over a network with a storage system comprising a plurality of storage devices (View Masuda ¶ 5; host computer), the first host device being configured to deliver input- output operations from the first host device to the storage system over selected ones of a plurality of paths (View Masuda ¶ 5; plurality of paths, multipath system), the first host device being configured: to obtain an input-output operation that targets a logical volume of the storage system (View Masuda ¶ 5; access from a host to logical volume); to transmit the obtained input-output operation to the storage system over a given path of the plurality of paths (View Masuda ¶ 11; send communication request); to determine that the given path has failed to convey the transmitted input- output operation to the storage system (View Masuda ¶ 5, 6, 7; path failure); and to cause information comprising an indication that the given path has failed to convey the transmitted input-output operation to the storage system to be provided to a second host device that is configured to communicate over the network with the storage system using at least a portion of the given path (View Masuda ¶ 5, 6; switch access paths).


Claim 8 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 15 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Masuda further teaches the first host device is further configured to communicate with a messaging system associated with the second host device (View Masuda Fig. 16, Component 20; ¶ 36, 40; LAN); and causing the information to be provided to the second host device comprises publishing the information to the messaging system, the messaging system configured to provide the published information to the second host device (View Masuda ¶ 36, 40; communication means). 

Claim 9 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 16 is the medium corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Patent Application 2009/0006601) in view of Maino (US Patent Application 2020/0344662A1).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Masuda does not explicitly teach the messaging system comprises a subscription-based messaging system; and the first host device is further configured to subscribe to the messaging system.

However, Maino teaches the messaging system comprises a subscription-based messaging system (View Maino ¶ 78; subscription based notification); and the first host device is further configured to subscribe to the messaging system (View Maino ¶ 78; host device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Masuda with the messaging system comprises a subscription-based messaging system; and the first host device is further configured to subscribe to the messaging system since it is known in the art that a host device can subscribe to a (View Maino ¶ 78).  Such modification would have allowed data to be transmitted through a message system.

Claim 10 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 17 is the medium corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Patent Application 2009/0006601) in view of Maino (US Patent Application 2020/0344662A1) and in further in view of in view of Kovarik (US Patent 7,020,717).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings do not explicitly teach the messaging system comprises a plurality of topics, each topic corresponding to one or more paths of the plurality of paths; and subscribing to the messaging system comprises subscribing to the topic that corresponds to the given path.

(View Kovarik Col. 2, Lines 54-67; topical data message); and subscribing to the messaging system comprises subscribing to the topic that corresponds to the given path (View Kovarik Col. 2, Lines 54-67; interprocess communications connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the messaging system comprises a plurality of topics, each topic corresponding to one or more paths of the plurality of paths; and subscribing to the messaging system comprises subscribing to the topic that corresponds to the given path since it is known in the art that a message can include different topics (View Kovarik Col. 2, Lines 54-67).  Such modification would have allowed specific messages to be transmitted through a message system.

Claim 11 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 18 is the medium corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Kovarik further teaches publishing the information to the messaging system comprises (View Kovarik Col. 2, Lines 54-67; transmit data messages).

Claim 12 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 19 is the medium corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Patent Application 2009/0006601) in view of Kovarik (US Patent 7,020,717).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 2.  
Masuda further teaches the second information comprising a second indication that at least a portion of a second path of the plurality of paths associated with the first host device has failed to convey an input-output operation to the storage system (View Masuda ¶ 5; path failure); to set the second path to standby; and to submit input-output operations that would have used the second path to the storage system along at least one other path of the plurality of paths (View Masuda ¶ 5, 6; switch access paths).



However, Kovarik teaches to obtain second information from the messaging system, the second information having been published to the messaging system by a third host device (View Kovarik Col. 2, Lines 22-36; data publisher), 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with to obtain second information from the messaging system, the second information having been published to the messaging system by a third host device since it is known in the art that a message can be published (View Kovarik Col. 2, Lines 22-36).  Such modification would have allowed data to be published to a host device.

Claim 13 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the medium corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Patent Application 2009/0006601) in view of Kovarik (US Patent 7,020,717) and further in view of Winokur (US Patent Application 2016/0179637).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  
The combination of teachings do not explicitly teach the first host device is further configured to perform path testing on the second path and, responsive to a result of the path testing indicating that the second path is not a failed path, to set the second path to active and allow input-output operations to be submitted on the second path.

However, Winokur teaches the first host device is further configured to perform path testing on the second path and, responsive to a result of the path testing indicating that the second path is not a failed path (View Winokur ¶ 8, 17; determine status secondary path), to set the second path to active and allow input-output operations to be submitted on the second path (View Winokur ¶ 8, 17; secondary path active).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first host device is further configured to perform path testing on the second path and, responsive to a result of the path testing indicating that the second path is not a failed path, to set the second path to active and allow input-output operations to be submitted on the second path since it is known in the art that paths can be tested (View Winokur ¶ 8, 17).  Such modification would have allowed data to be transmitted on a secondary path.


Claim 14 is the method corresponding to the apparatus of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Asbridge et al. (U.S. Patent 7,844,444); teaches testing a multipath.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114